Citation Nr: 1310556	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of status post fracture of the left fibula.

2.  Entitlement to an initial rating higher than 10 percent for residuals of status post fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 2008.  He received the Combat Infantryman Badge, Bronze Star Medal, and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a right ankle disability.  The RO also granted service connection for residuals of status post fracture of the left fibula and assigned an initial 10 percent disability rating, effective February 1, 2008.

The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he experiences symptoms of a right ankle disability, including pain, stiffness, weakness, and instability.  He contends that such disability is either directly related to service or related to his service-connected residuals of status post fracture of the left fibula.

Service treatment records include a May 1987 report of treatment for right ankle problems.  The Veteran reported that he was unable to walk on the ankle when not wearing boots.  Examination of the ankle was unremarkable, but there was tenderness in the area of insertion of the plantar.  A diagnosis of possible plantar fasciitis was provided.  In March 1989, the Veteran was treated for a grade I right ankle sprain associated with pain.  He was placed on profile and instructed not to run, jump, or march in formation for 7 days.  In January 2007 he was treated for a several year history of right ankle pain.  The ankle was tender to palpation and there was popping and grinding.  He was diagnosed as having ankle osteoarthritis.  Also, there is an undated service treatment record which includes a report of ankle instability and pain.  Right ankle symptoms have reportedly continued in the years since service.  Regardless, there is some evidence to the contrary.

The Veteran was afforded VA examinations in August 2007 and November 2009 to assess the nature and etiology of any current right ankle disability.  Examinations and X-rays of the ankle were normal and the physicians who conducted the examinations concluded that the Veteran did not have a right ankle disability because there was no pathology to render a diagnosis.  Thus, no opinions were provided as to the etiology of any current right ankle disability.

However, the Veteran subsequently submitted a document from "Custom Fit/Soft Good Orthotic/Prosthetic Services" dated in January 2009 which includes a notation of a "bilateral ankle sprain."  Hence, he should be afforded a new VA examination to assess the nature and etiology of any current right ankle disability and the examiner shall consider and comment on the newly submitted evidence.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in August 2007, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

With respect to the appeal for a higher initial rating for residuals of status post fracture of the left fibula, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected residuals of status post fracture of the left fibula may have worsened since his last VA examination in November 2009.  For example, during the November 2009 VA examination he reported that did not experience any left ankle instability.  However, he reported left ankle instability in his May 2010 substantive appeal (VA Form 9).  Additionally, he reported during the May 2012 hearing that his left ankle had worsened in the years since the November 2009 examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected residuals of status post fracture of the left fibula is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).
During the May 2012 hearing, the Veteran alluded to the fact that he continued to receive VA treatment for ankle problems.  The VA treatment records in the claims file are contained in the Gainesville Vista electronic records system and are dated to June 2011.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, the Veteran's service treatment records reflect that he reportedly received treatment for a right ankle fracture as a child at "General Hospital" in Corpus Christi, Texas.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the identified treatment records from "General Hospital."  As any such records of treatment for a right ankle fracture are directly relevant to the claim of service connection for a right ankle disability, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a bilateral ankle disability and a left fibula disability contained in the Gainesville Vista electronic records system dated from June 2011 through the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  The Veteran shall be asked to complete an authorization for VA to obtain all records of his treatment for a right ankle disability at "General Hospital" in Corpus Christi, Texas.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the identity of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected residuals of status post fracture of the left fibula and to obtain an opinion as to the nature and etiology of any current right ankle disability.  All indicated tests and studies shall be conducted.
The claims folder, including this remand and any relevant records contained in the Virtual VA system along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The ranges of left ankle motion shall be reported in degrees.  The examiner shall also answer the following question: 

What is the degree of any additional range-of-motion loss (in degrees) of left ankle ranges of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups?

The examiner shall report the nature and severity of any nonunion or malunion of the left tibia and fibula and report the severity of any associated left ankle disability (characterized as slight, moderate, or marked).

The examiner shall report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position. 

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

Additionally, for each current right ankle disability identified (i.e. any right ankle disability diagnosed since August 2007), the examiner shall answer the following questions:
(a)  Is it at least as likely as not (50 percent probability or more) that the current right ankle disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's right ankle problems in service, is related to repeated parachute jumps in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right ankle disability was caused (in whole or in part) by the Veteran's service-connected residuals of status post fracture of the left fibula?

(c)  Is it at least as likely as not (50 percent probability or more) that the current right ankle disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected residuals of status post fracture of the left fibula?

If a current right ankle disability is found to have been aggravated by the service-connected residuals of status post fracture of the left fibula, the examiner shall additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In answering the above questions, the examiner must acknowledge and comment on all right ankle disabilities diagnosed since August 2007, the January 2009 document from "Custom Fit/Soft Good Orthotic/Prosthetic Services" which includes a notation of a bilateral ankle sprain, all instances of treatment for right ankle problems in the Veteran's service treatment records (especially the report of right ankle osteoarthritis), his reports of parachute jumps in service, and his reports of a continuity of symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history (including a continuity of symptomatology since service), and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity of symptomatology since service, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

